Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a tea product comprising a preservative composition (claims 1 and 20) and a method for preparing a preserved tea product (claim 12), wherein the preservative composition comprises (or consist essentially of (claim 20)) (a) hexanal; (b) E-2-hexenal; (c) E-2-hexenol; (d) E-linalool oxide; (e) methanol; and (f) methyl salicylate. The invention further requires the total concentration of components (a)-(f) in the preservative composition to be 10ppm to 10000ppm and wherein the ratio of the linalool concentration to the total concentration of (a)-(f) is 1:14 to 1:800. The combination of the specific aroma compounds in the claimed ratios results in long term anti-fungal activity of the preserved tea product.
The closest prior art is considered to be Rivola et al. “Non-conventional antimicrobial substances in tea-based soft drinks”, which discloses the use of aroma compounds such as hexanal and E-2-hexenal as preservatives for tea beverages but fails teach or suggest the claimed  preservative composition comprising: (a) hexanal; (b) E-2-hexenal; (c) E-2-hexenol; (d) E-linalool oxide; (e) methanol; and (f) methyl salicylate. While Rivola teaches that the claimed compounds are known in the art to have preservative properties, the art does not teach or suggest the claimed preservative composition, the ratio of linalool concentration to the claimed preservative composition, or the anti-fungal properties associated within the claimed ratios. The art sets forth no motivation for considering criticality associated with the combination of the claimed ratios to produce a product with long-term anti-fungal activity, without interfering with the sensorial properties of the tea product, as shown by applicants’ data. As such, the prior would not lead one of ordinary skill in the art to the claimed inventions. 
In light of the above, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792